'Appeal by employer and insurance carrier from an award for death benefits in favor of dependent mother of Walter Huber, deceased employee. The only question presented is whether or not deceased sustained an accident arising out of and in the course of his employment. The State Industrial Board found that on June 7, 1934, deceased sustained accidental injuries which resulted in his death two days later. The evidence indicates that the decedent was detailed by his *789employer to organize a baseball team in a league sponsored by the Chamber of Commerce and the Y. M. C. A. The employer paid the entrance fee of twenty-five dollars required by the league and provided uniforms for the team bearing the name of the employer and furnished the necessary equipment for the game. Decedent was required to be present at practice and regular games and was delegated by his employer to supervise and manage the team. The evidence also shows that, while engaged in playing ball at the instance of the employer, the deceased was struck on the head with a baseball and received the injuries which caused his death. The State Industrial Board found that the injuries arose out of and in the course of deceased’s employment. The evidence sustains the findings. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.